COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Medical Discount Pharmacy, L.P., Lifechek Rosenberg GP, Inc.,
                          LifeChek, Inc. and Bruce V. Gingrich, Individually V. State of Texas

Appellate case number:    01-13-00963-CV

Trial court case number: 12-DCV-196841

Trial court:              434th District Court of Fort Bend County

Date motion filed:        September 4, 2015

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Lloyd


Date: November 17, 2015